PER CURIAM.
Lawrence Tucker, Jr., appeals an order revoking his probation. His attorney filed an Anders1 brief, noting only one minor issue of merit in that the order of revoca*1011tion includes grounds for revocation that were not announced by the trial court. The affidavit of violation filed in all of Mr. Tucker’s pending trial court cases alleged thirteen different violations, but the trial court focused on one new law violation at the hearing. The written order of revocation erroneously lists all thirteen violations when the oral pronouncement concerned only condition five. Accordingly, we affirm the order of violation and the resulting sentences, but order the trial court to strike all conditions referenced in the order of revocation except for condition five.
Affirmed with instructions.
ALTENBERND, C.J., and FULMER and WHATLEY, JJ., Concur.

. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).